Appeal from a letter of the Supreme Court, Albany County, dated December 19, 2006, which advised petitioner that his case had not been calendared.
In June 2006, Supreme Court (Egan, J.) denied petitioner’s application for poor person relief in the underlying proceeding. Thereafter, by letter dated December 19, 2006, the Albany County Supreme Court Clerk’s office informed petitioner that his case had not been calendared due to petitioner’s failure to remit the necessary filing fees. Petitioner now appeals from that letter. However, inasmuch as the letter appealed from is neither *987an order nor a judgment of the court, this Court lacks jurisdiction to entertain this appeal and the appeal must be dismissed (see CPLR 5512 [a]; see generally Matter of Graziano v County of Albany, 12 AD3d 819, 820 [2004]).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, without costs.